Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2015

                                      No. 04-15-00464-CV

         IN THE INTEREST OF A.A.R., A.S.N., C.G.N. AND J.A.G., CHILDREN,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 30,953
                        Honorable Enrique Fernandez, Judge Presiding


                                         ORDER
         Before the Court is the court reporter’s notice of late record in which she requests a 30-
day extension of time to file the reporter’s record. This is an accelerated appeal of an order
terminating appellant’s parental rights. Accordingly, this court must dispose of this appeal no
later than 180 days after the date the notice of appeal was filed. TEX. R. JUD. ADMIN. 6. Further,
absent extraordinary circumstances, extensions of time to file a record may not exceed 30 days
cumulatively. TEX. R. APP. P. 28.4(b)(2), 35.3(c). The reporter’s record for this appeal was due
to be filed on July 27, 2015. The records have not been filed.

       It is therefore ORDERED that the reporter’s record must be filed in this court no later
than August 27, 2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME WILL NOT
BE ALLOWED.




                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court